ROBB, Associate Justice.
Appeal from a decision of the Patent Office in an interference proceeding awarding priority to the party Symons. The invention relates to improvements in stone and ore crushers of the disc type, and particularly covers means for the adjustment of the opposed discs.'
. The Examiner of Interferences found that Anderson had established conception about July of 1915, and Symons in July of 1911, but that Symons had not reduced the invention to practice, and was lacking in diligence at the time of Anderson’s entry into the field. The Examiners in Chief accepted the Examiner’s finding as to tire dates of conception by the respective parties, but found that Symons actually reduced the invention to practice prior to Anderson’s conception. The *431Assistant Commissioner, again reviewing the evidence, agreed with the Examiners in Chief, and therefore affirmed the decision. We regard the question as so free from doubt as to warrant our affirmance of the decision without further discussion of the evidence.
The decision is affirmed.
Affirmed.
Mr. Justice HITZ, of the Supreme Court of the District of Columbia, sitting in the place of Mr. Justice VAN ORSDEL in the hearing and determination of this appeal, concurs.